TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00036-CV


Diana Louise Brock, Appellant

v.

Federal National Mortgage Association a/k/a Fannie Mae, Appellee




FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-11-007081, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant's brief was due on July 9, 2012.  On August 29, 2012, this Court notified
appellant that her brief was overdue and that a failure to respond by September 10, 2012, would
result in the dismissal of this appeal for want of prosecution.  To date, appellant has not filed a brief
or a motion for extension of time.  Accordingly, we dismiss this appeal for want of prosecution.


						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed for Want of Prosecution
Filed:   October 19, 2012